Citation Nr: 1531501	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  11-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for history of degenerative arthritis lumbar spine with surgical repair of herniated discs times 3.

2.  Entitlement to an initial compensable evaluation for loss of teeth 8 and 9 due to trauma.

3.  Entitlement to an initial compensable evaluation for a surgical scar of the lumbar spine.

4.  Entitlement to an effective date earlier than August 2, 2013, for the grant of service connection for loss of teeth 8 and 9 due to trauma.

5.  Entitlement to an effective date earlier than May 6, 2010, for the grant of service connection for surgical scar of the lumbar spine.



REPRESENTATION

Appellant represented by:	Molly Steinkemper, Attorney


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1989.
      
This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a December 2013 decision, the Board denied service connection for right ear hearing loss, granted separate compensable initial evaluations for the left and right lower extremity radiculopathy (effectuated in a rating decision that same month), and remanded the claims for a higher initial evaluation for the low back disability and initial evaluations in excess of 10 percent for the left and right lower extremity radiculopathy for further development.  While the case was on remand, the Veteran perfected an appeal as to the RO's denial of claims for service connection for a lip scar, a sinus disorder, and a mouth disorder due to teeth being knocked out in a September 2013 rating decision.  Thereafter, the case was returned to the Board for appellate review.

In an April 2014 decision, the Board granted service connection for the lip scar (effectuated in a May 2014 rating decision), denied service connection for the sinus disorder, denied a higher initial evaluation for the left lower extremity radiculopathy, granted a 20 percent initial evaluation for the right lower extremity radiculopathy (effectuated in a May 2014 rating decision), and remanded the claims for service connection for a mouth disorder and a higher initial evaluation for the low back disability for further development.

In a May 2015 rating decision, the RO granted service connection for loss of teeth 8 and 9 due to trauma (claimed as uncomfortable mouth condition) and assigned a noncompensable evaluation effective from August 2, 2013.  The Board finds that this represents a full grant of the benefit sought on appeal as to the mouth disorder claim.  The RO also granted service connection for a lumbar spine surgical scar and assigned a noncompensable evaluation effective from May 6, 2010.

The Board notes that the Veteran did challenge certain aspects of the May 2015 rating decision, as addressed in the remand section below.  In addition, the case has since been returned to the Board for appellate review of the low back disability claim.  Based on the foregoing, the issues remaining in appellate status are as stated above.

In addition, the Veteran is now represented by the above-named accredited representative, and a VA Form 21-22a is of record in the Veterans Benefits Management System (VBMS) electronic claims file.

This appeal was processed via a paper claims file and Virtual VA and VBMS electronic claims files.  The Virtual VA electronic claims file contains additional VA treatment records considered by the RO.  The VBMS electronic claims file contains an August 2014 VA examination and additional VA treatment records considered by the RO, as well as the May 2015 rating decision, a May 2015 supplemental statement of the case, a July 2015 notice of disagreement, and a July 2015 RO appeals process letter.

In the April 2014 decision, the Board referred the issue of service connection for dental treatment purposes to the Agency of Original Jurisdiction (AOJ).  A notation in the claims file on that decision indicates that the issue was sent to the VA Dental Clinic in August 2013; however, it is unclear from the record before the Board whether this matter remains pending.  See also August 2013 claim (similar notation).  Therefore, the Board does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the claim for a higher initial evaluation for the service-connected lumbar spine disability.  Specifically, it appears that there may be outstanding and relevant private treatment records not associated with the claims file, as detailed in the remand instructions below.  While on remand, updated VA treatment records should also be obtained.

Regarding the mouth disability and the lumbar spine surgical scar claims, the record shows that the Veteran submitted a timely notice of disagreement to a May 2015 rating decision, challenging the initial evaluations and effective dates assigned in connection with the grants of service connection for these disabilities.  See July 2015 notice of disagreement; July 2015 letter to Veteran (RO accepted submission as disagreement with these issues).  Thus, a remand is required for the AOJ to issue a statement of the case.  See 38 C.F.R. § 19.9(c) (2014); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case addressing the issues of entitlement to an initial compensable evaluation for loss of teeth 8 and 9 due to trauma; entitlement to an initial compensable evaluation for a surgical scar of the lumbar spine; entitlement to an effective date earlier than August 2, 2013, for the grant of service connection for loss of teeth 8 and 9 due to trauma; and entitlement to an effective date earlier than May 6, 2010, for the grant of service connection for a surgical scar of the lumbar spine.

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of these particular issues following the issuance of the statement of the case unless he perfects his appeal.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

A specific request should be made for any private chiropractic treatment the Veteran has received, as reported during his VA treatment.  See March 2014 VA treatment record.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Nebraska-Western Iowa Health Care System.

3.  The AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraph.  Further development may include affording the Veteran a VA examination.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




